Riddick, J. (after stating the facts). There is only one question in this case. Can a member of a partnership, who has a minor son in the employ of the firm of which he is a member, bring an action at law and recover the value of the services performed by his son against his co-partners ? The amount due the partner by the firm for the services of his minor son is a partnership debt, and while the business of the firm is still unsettled, it cannot be told what portion of this debt .is due from any one partner. Until the partnership accounts have been settled, it is not a debt of either of the partners, but of the firm. The only action that can be maintained between partners upon a partnership transaction before a settlement of the partnership affairs is a suit for an accounting. 15 Enc. Plead. & Prac. 1012 to 1017. We see no distinction between this debt of the firm to the plaintiff for the services of his son and the debt of the firm to him for his own services, so far as the right to sue the firm is concerned. They are both debts which the firm owes him, and for which he can get credit in an action for an accounting between the partners. We are of the opinion, for the reasons stated, that the court erred in instructing the jury, and that defendants are entitled to a new trial. As there was conflict in the evidence on the question whether the plaintiff and defendants were partners, the judgment will be reversed and the cause will be remanded for new trial on the whole case.